Citation Nr: 0902550	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  08-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and associate


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 Regional Office (RO) in 
St. Petersburg, Florida rating decision, which denied the 
claim on appeal.

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The veteran's claim was previously before the Board and 
remanded in July 2008. As will be discussed in greater detail 
below, the requested development has been completed and this 
case is once again before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDING OF FACT

The preponderance of the evidence is against finding a 
relationship between the veteran's period of military service 
and any current low back disability.


CONCLUSION OF LAW

The veteran's current low back condition is not the result of 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection 
for a low back condition, the Department of Veteran's Affairs 
(VA) has met all statutory and regulatory notice and duty to 
assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

The VCAA letter dated in February 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  This letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.   

An April 2008 letter from the RO explained to the veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records could not 
be obtained because of a fire related incident.  Attempts to 
obtain this information from other sources were unsuccessful, 
save a copy of the veteran's report of separation.  Any 
further attempts to obtain the veteran's service medical 
records would be futile.  VA medical records are in the file.  
Private medical records identified by the veteran have also 
been obtained, to the extent possible.  In this regard, the 
Board notes that this case was remanded in July 2008, in 
part, to provide the veteran an additional opportunity to 
provide relevant private medical records.  In compliance with 
the Board's remand, the veteran was asked to identify any 
additional medical evidence, specifically the veteran's 
private physician in Massachusetts referenced during the 
course of the veteran's hearing.  The veteran did not provide 
or identify any additional medical information, except to 
note that referenced Massachusetts physician had died.  Thus, 
the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim, 
which VA has not sought. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board notes that the veteran was provided a general VA 
examination in July 2006, at which he was not diagnosed with 
a low back condition.  The Board remanded the claim to the 
St. Petersburg RO office for a second VA medical exam and 
opinion in light of the Board's holding that the veteran's 
statements regarding a back injury sustained in combat were 
presumed credible.  The medical exam was not performed, but 
the original VA medical examiner reviewed the claims file and 
records in light of the veteran's presumptive combat injury 
to the back.  The examiner produced a second opinion based on 
the Board's instructions.  

The Board notes that the primary purpose of the remand order 
was not to correct a deficiency in the previous physical 
examination performed on the veteran, but rather, to obtain a 
second opinion as to the etiology of his current back 
complaints in light of the fact that the veteran's alleged 
in-service injury occurred during the course of combat, and 
should be presumed by the examiner to have occurred.  For 
this reason, the Board finds that the failure to provide a 
second medical exam to be harmless error, and, consequently, 
the Board further finds that the RO has substantially 
complied with the Board's remands with regard to this appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).   

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

To establish service connection for a disorder there must be: 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  Service connection, furthermore, may be 
granted when a chronic disease or disability is not present 
in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

The veteran alleges he has a low back condition due to a fall 
suffered on an obstacle course during training and from being 
pinned between a tank and a wall during combat in 1944 or 
1945.  

Regrettably, the veteran's service medical records could not 
be obtained due to a fire related incident.  Attempts to 
rebuild the file from other sources were unsuccessful, save a 
copy of the veteran's report of separation.  Where "service 
medical records are presumed destroyed . . . the BVA's 
[Board's] obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The veteran's report of separation confirms the veteran 
served in the military as a rifleman earning, among other 
things, a Silver Star Medal, indicative of combat service.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder. See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Thus, the veteran's 
exposure to combat serves to help him establish that he was 
pressed between a wall and a tank while in service, and it 
also serves to help him establish that he experienced 
symptoms of that injury at the time that he was exposed to 
combat.  However, the evidence must still establish by 
competent medical evidence tending to show a current 
disability, and a nexus between that disability and his in-
service injury and symptoms.  See Gregory v. Brown, 8 Vet. 
App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 
9, 17-19 (1999).

In light of the veteran's combat service and oral and written 
evidence submitted by the veteran, the Board concedes that 
the veteran was subjected to a low back injury in the 
military.  The pertinent inquiry is whether the veteran has a 
current low back disability related to his in-service low 
back injury or any other incident of service.   The Board 
concludes based on the evidence he does not.

After service, the veteran's VA outpatient treatment records 
and private treatment records, to the extent that such have 
been obtained, are silent as to any mention of a low back 
condition.

The veteran was afforded a VA examination in July 2006 where 
the examiner did not confirm a current low back condition.  
The examiner could not state an opinion as to whether any 
current low back condition was related to service.  At the 
RO's instigation, and not based on the claims raised by the 
veteran, the examiner also considered whether any current low 
back condition could be secondary to a cold injury to the 
lower extremities.  The examiner could not reach a medical 
opinion regarding any relationship between a current low back 
condition and a cold injury to the lower extremities because 
no current low back disability was medically found.  

Following the Board's July 2008 remand, the examiner again 
reviewed the claims file and the report of his previous VA 
examination in light of Board's finding regarding the 
veteran's combat service.  The examiner indicated that, even 
taking as credible the veteran's report of an in-service back 
injury, he could not conclude that there was a connection 
between any alleged in-service back injury and any current 
low back condition.  Again, the examiner opined, "it would 
be mere speculation to relate any current chronic back 
disability to an acute injury in the service."

Despite multiple requests from the RO, including following 
the Board's July 2008 remand, the veteran failed to provide 
any private medical evidence of either a current low back 
disability or a connection between that current low back 
disability and the veteran's in-service back injury.

The Board has considered the veteran's statements that his 
in-service back injury, led to a current low back condition.  
In accordance with the decision in Collette, the Board 
concludes that the veteran's in-service back injury is 
presumed and considered ultimately credible given his 
description of the event being consistent with the 
circumstances, hardships, or conditions of his combat 
service.  Furthermore, the veteran is competent to describe 
experiencing pain and other symptoms in his back during and 
after service, and his testimony in that regard is entitled 
to some probative weight.

However, even when a veteran is asserting continuity of 
symptomatology after service, there still must be medical 
evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  As discussed above, a competent VA health care 
specialist considered the veteran's reported history, and 
conducted a thorough physical examination, but was unable to 
relate any current back disability to an in-service back 
injury.  In fact, the examiner explained that any suggestion 
of a relationship between his current complaints and service 
would be mere speculation.  The Board notes that a possible 
connection or one based on "speculation" is too tenuous a 
basis on which to grant service connection.  The reasonable 
doubt doctrine requires that there be a "substantial" doubt 
and "one within the range of probability as distinguished 
from pure speculation or remote possibility."  38 C.F.R. § 
3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any 
medical link that is speculative, general or inconclusive in 
nature is of no probative value and not a sufficient basis to 
grant service connection).

As no other medical professional has ever linked any current 
low back condition to an injury sustained in service, and, in 
fact, the medical evidence currently of record does not 
identify any current low back disorder, the Board finds the 
opinion of the VA examiner to be the most probative and 
persuasive evidence of record.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back condition is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


